Citation Nr: 1243152	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to an evaluation in excess of 30 percent prior to December 13, 2011, for residuals of post-operative fracture of the lower right tibia, not including scarring.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis in the right hip. 

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis in the left hip. 

6.  Entitlement to an evaluation in excess of 20 percent from September 8, 2004, to March 17, 2008, in excess of 10 percent from March 18, 2008, to December 12, 2011, and in excess of 40 percent since December 13, 2011, for degenerative disc disease of the lumbar spine. 

7.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis in the left ankle joint. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1972 to July 1975. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2011.  This matter was originally on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In August 2012, the RO granted a 40 percent evaluation effective December 13, 2011, for the Veteran's service-connected right tibia disability.  The RO noted in its August 2012 rating decision that this was the highest evaluation allowed by law for impairment of the tibia and fibula and stated that the rating decision represented a full and final determination of the issue on appeal and that the issue was considered resolved in full.  On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's representative issued a post-remand brief which specifically indicated that the Veteran was in disagreement with decisions by the AOJ to deny his claims on the issues of entitlement to increased evaluation for lumbar spine degenerative disc disease and bilateral hip degenerative arthritis as well as service connection for left knee and right ankle disabilities.  The Board construes the absence of the issue for increased evaluation for the Veteran's service-connected right tibia disability in his post remand brief as an acknowledgement of his satisfaction with the evaluation assigned since December 13, 2011.    

Prior to December 13, 2011, however, as the Veteran is not receiving the maximum schedular rating for his residuals of right lower tibia fracture, the Board finds this portion of the issue remains in appellate status. 

The issue of entitlement to a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left knee disability and an initial evaluation in excess of 10 percent for degenerative arthritis in the left hip is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Right ankle arthritis has been related by competent medical evidence as a residual of post-operative fracture of the lower right tibia.

2.  Prior to December 13, 2011, residuals of post-operative fracture of the lower right tibia have not been manifested by ankylosis, or nonunion of the tibia and fibula with loose motion and requiring use of a brace or shortening of bones of the lower extremity measuring at least 3 inches. 

3.  Right hip degenerative arthritis has not been manifested by thigh flexion limited to 30 degrees, ankylosis, motion lost beyond 10 degrees of thigh abduction, flail joint, or impairment of the femur. 

4.  From September 8, 2004, to March 17, 2008, the Veteran's degenerative disc disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes.  

5.  From March 18, 2008, to December 12, 2011, the Veteran's degenerative disc disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine 60 degrees or less; combined range of motion of the thoracolumbar spine 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis of the thoracolumbar spine; or incapacitating episodes.  

6.  Since December 13, 2011, the Veteran's degenerative disc disease of the lumbar spine has not been manifested by unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.  

7.  From September 8, 2004, to December 12, 2011, neurological manifestations of the Veteran's degenerative disc disease of the lumbar spine analogous to moderate incomplete paralysis of the sciatic nerve were present in the Veteran's left lower extremity.

8.  Since December 13, 2011, wholly sensory neurological manifestations of the Veteran's degenerative disc disease of the lumbar spine analogous to mild incomplete paralysis of the sciatic nerve have been present in the Veteran's right and left lower extremities.

9.  The Veteran's left ankle degenerative arthritis has not been manifested by objective findings of marked ankle motion, ankylosis, or additional functional impairment which approximates marked limitation of motion. 


CONCLUSIONS OF LAW

1.  Right ankle arthritis is causally related to service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for an evaluation in excess of 30 percent prior to December 13, 2011, for residuals of post-operative fracture of the lower right tibia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5275 (2012). 

3.  The criteria for an evaluation in excess of 10 percent for right hip degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250 to 5255 (2012).

4.  From September 8, 2004, to March 17, 2008, the criteria for entitlement to an evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2012). 
 
5.  From March 18, 2008, to December 12, 2011, the criteria for entitlement to an evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2012). 

6.  Since December 13, 2011, the criteria for entitlement to an evaluation in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2012). 

7.  The criteria for separate 20 percent evaluations, but no higher, for left lower extremity radiculopathy have been met from September 8, 2004, to December 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2012). 

8.  The criteria for an evaluation in excess of 10 percent evaluation for right and left lower extremity radiculopathy have not been met since December 13, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2012). 

9.  The criteria for an evaluation in excess of 10 percent for left ankle degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5271 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's September 2011 Remand, the Appeals Management Center scheduled VA examinations for the claims on appeal, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2004, January 2005, May 2008, September 2011, and November 2011 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The May 2008, September 2011, and November 2011 letters specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

Moreover, during the May 2011 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in December 2011.  38 C.F.R. § 3.159(c)(4).  The December 2011 VA examiner addressed the etiology of the Veteran's left knee and right ankle disorders as well as the severity of the Veteran's service-connected right tibia, right hip, left hip, lumbar spine, and left ankle disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The December 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for a right ankle disability as secondary to the Veteran's service-connected residuals of post-operative fracture of the lower right tibia.

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

The Veteran underwent VA examination in December 2011 at which time the VA examiner noted that the Veteran's distal compound tibia fracture and distal fibula fractures were within the area encompassed by the right ankle.  The examiner noted that the Veteran had residuals of this fracture that caused ankle pain as well as decreased range of motion in the right ankle.  The examiner noted that the right ankle was not a separate condition from the distal tibia and fibula condition but a residual of the same condition.

There is no contradictory evidence of record.  Accordingly, the Board concludes that the preponderance of the evidence supports the claim for service connection for right ankle arthritis.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for degenerative arthritis in the right hip.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When, as with the issues of entitlement to an increased evaluation for residuals of post-operative fracture of the lower right tibia, entitlement to increased evaluations for degenerative disc disease of the lumbar spine, and increased evaluation for degenerative arthritis in the left ankle joint, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Residuals of post-operative fracture of the lower right tibia

The Veteran's residuals of post-operative fracture of the lower right tibia have been evaluated as 30 percent disabling prior to December 13, 2011, pursuant to the criteria of Diagnostic Code 5262 for tibia and fibula impairment.  This diagnostic code provides for a 10, 20, and 30 percent evaluation, respectively, for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability and a 40 percent evaluation for nonunion of the tibia and fibula, with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

A letter from the Veteran's chiropractor dated in January 2005 indicates that the Veteran required a 3/4-inch heel lift in the right shoe in order to stabilize the pelvis.

The Veteran underwent VA examination in April 2005 at which time he reported that he did not use a brace or other assistive device for ambulation and that the pain in the right leg and ankle occurred several times per day, each time lasting for several minutes.  The Veteran reported that as a result, he had difficulty with prolonged walking, standing, and high-impact activities.  Physical examination of the tibia and fibula revealed the presence of malunion involving the distal right tibia with bony deformity.  There was no tenderness to palpation and no loose motion.  X-ray of the right tibia and fibula revealed evidence of fractures in the tibial and fibular shafts.  The tibial fracture appeared to be healed with slight deformity, located at the junction of the middle and distal thirds of the shafts.  There was mild angulation anteriorly, with cortical thickening.  There were two areas of fractures, one in the mid shaft which appeared ununited or partially ununited, with well corticated smooth margins.  There was a small gap between the ends, mostly in the medial two-thirds, measuring about 5 millimeters.  There was another healed fracture with minimal cortical thickening in the fibular shaft at the junction of the middle and distal thirds.  There was a spur-like projection laterally from around the area of the fracture.  The distal ends were normal and intact, with normal alignment at the ankle. 

The Veteran underwent private VA orthopedic evaluation in November 2006 at which time he reported right tibia/fibula pulsating pain and aching.  

The Veteran underwent VA examination in March 2008 at which time he reported aching and sharp right lower tibia pain at a level of 8/10 once per day lasting for a half hour and traveling to the knee.  The Veteran reported that the pain was elicited by physical activity and relieved by rest.  The Veteran noted that at the time of pain, he could function without medication and was not receiving any treatment for the condition.  Physical examination of the right tibia and fibula revealed bony prominence at the fracture site.    

X-ray of the right tibia and fibula revealed evidence of previous fractures in both bones.  In the tibia, the fracture was in the distal shaft with mild deformity due to slight overriding of the fractured ends and cortical thickening.  In the fibula, there was cortical thickening adjacent to this same area, suggestive of a healed fracture.  There was another fracture which appeared partially healed with part of the fractured ends showing smooth, well corticated margins.  There was about a 5-millimeter gap between the fragments at the widest.  There was also a band of bone across the fracture suggestive of partial union.  The proximal and distal ends were intact with normal alignment at the knee and ankle.

The medical evidence of record includes evidence of nonunion; however, prior to December 13, 2011, the evidence fails to show loose motion requiring a brace.  As such, an evaluation in excess of 30 percent is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The Board has considered whether a higher rating may be warranted for the Veteran's right tibia disability under another diagnostic code.  

In this case, service connection has been established for chondromalacia of the patella/osteoarthritis of the right knee effective February 11, 2005, and a 10 percent evaluation has been assigned pursuant to Diagnostic Code 5261.  In addition, the Board has herein established service connection for right ankle arthritis; and although the RO has yet to rate this condition and establish an effective date, arthritis, when substantiated by X-ray findings, is to be evaluated under Diagnostic Code 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which, here, is 5271 for limited motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Assigning multiple ratings for the Veteran's right tibia disability based on the same symptoms or manifestations for his right knee chondromalacia of the patella/osteoarthritis or right ankle arthritis would constitute prohibited pyramiding. 38 C.F.R. § 4.14.  As such, the diagnostic codes applicable for rating knee and ankle disabilities are not available to provide a higher evaluation for the Veteran's right tibia disability since February 11, 2005.  

Prior to February 11, 2005, however, even considering limitation of motion of the right knee and right ankle, a higher disability evaluation would still not be available.  Physical findings on VA examination in April 2005 demonstrated right knee motion within normal limits and right ankle motion planar flexion only slightly limited at 35 degrees/45 degrees.

Diagnostic Code 5275 provides a 40 percent evaluation for shortening of bones of the lower extremity measuring 3 to 31/2 inches, a 50 percent evaluation for 31/2 to 4 inches, and a 60 percent evaluation for over 4 inches.  In this case, at the April 2005 VA examination, the Veteran's right leg was 2 centimeters shorter than his left leg; at the March 2008 VA examination, the Veteran's right leg was 1 centimeter shorter than his left leg.  Thus, although there is shortening of the right leg, it is not so severe as to warrant a rating in excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2012). 

Accordingly, the Board finds that the Veteran's symptoms most nearly approximate the current 30 percent rating for the period on appeal prior to December 13, 2011.  There are no identifiable periods of time, prior to December 13, 2011, during which this condition has been shown to be disabling to a degree that would warrant an evaluation higher than 30 percent, and higher "staged ratings" are not warranted.  Therefore, prior to December 13, 2011, the Veteran's residuals of post-operative fracture of the lower right tibia do not warrant an evaluation in excess of 30 percent.

Degenerative arthritis in the right hip

The Veteran's service-connected left hip disability has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 for impairment of the femur.  

Under Diagnostic Code 5255, a rating of 10 percent is warranted for malunion of the femur with slight knee or hip disability.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent rating is assigned for fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace.  Finally, an 80 percent rating is warranted for fracture of femur shaft or anatomical neck with nonunion and loose motion.  38 C.F.R. § 4.71a. 

Although the Board acknowledges that the RO assigned the Veteran's disability rating partially under Diagnostic Code 5255, at no time has the evidence of record demonstrated that the Veteran suffers from malunion of the femur.  Essentially, the currently-assigned 10 percent disability rating reflects the presence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees. 

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

According to VA standards, full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  See 38 C.F.R. § 4.71, Plate II. 

As noted above, a letter from the Veteran's chiropractor dated in January 2005 indicates that the Veteran required a 3/4-inch heel lift in the right shoe in order to stabilize the pelvis.

The Veteran underwent VA examination in April 2005 VA examination at which time he reported that the pain in his hip joint occurred intermittently throughout the day lasting for a few minutes and that the pain was brought on by physical activity and alleviated by rest.  The Veteran denied receiving any treatment for his right hip joint, using any medication, or missing work because of this condition.  The Veteran reported that he was limited in prolonged walking, standing, and bending because of the right hip joint condition.

Physical examination demonstrated no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, or instability.  Range of hip joint motion was flexion limited at 120 degrees with pain at 120 degrees, extension limited at 25 degrees with pain at 25 degrees, adduction limited at 20 degrees with pain at 20 degrees, abduction limited at 40 degrees with pain at 40 degrees, external rotation limited at 50 degrees with pain at 50 degrees, and internal rotation limited to 30 degrees with pain at 30 degrees.  The range of motion of the hip joint was limited by pain without fatigue, weakness, lack of endurance, or incoordination following repetitive use.  X-rays of the right hip showed the bony alignment was normal, there was no evidence of fracture or other structural abnormalities, the acetabulum was normal, the hip joint space was maintained, and the surrounding soft tissues were normal.  Impression was no significant findings.  The Veteran was diagnosed as having bilateral hip strain.

At the private orthopedic evaluation in November 2006, physical examination of the right hip showed flexion at 115 degrees, abduction at 35 degrees, internal rotation at 45 degrees, external rotation at 20 degrees, and adduction at 15 degrees.  

The Veteran underwent VA examination in March 2008 VA at which time he reported occasional weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and dislocation.  The Veteran denied heat, redness, and locking.  The Veteran reported constant burning, aching, sharp, and sticking pain traveling to the lower back with pain level of 8/10 elicited by physical activity and relieved by rest and aspirin.  

Physical examination demonstrated flexion to 125 degrees with pain at 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The examiner noted that the joint was additionally limited by zero degrees by pain and lack of endurance.  It was not additionally limited by fatigue, weakness, or incoordination.  X-rays of the right hip showed degenerative arthritic changes.  

The Veteran underwent VA examination in December 2011, at which time he reported flare-ups.  The Veteran stated that stooping and bending could lead to severe pain.  Physical examination demonstrated flexion to 115 degrees with pain at 115 degrees, extension greater than 5 degrees with pain at greater than 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner noted that the Veteran had functional loss due to pain which caused interference with sitting, stand, and/or weight-bearing.  There was no additional loss of motion after three repetitions.

Right hip flexion strength was 5/5.  There was no ankylosis of the hip joint, malunion or nonunion of the femur, or flail hip joint.     

Thus, the record does not demonstrate that the Veteran's right hip disability is manifested by flexion limited to 30 degrees or less or limitation of abduction with motion lost beyond 10 degrees.  In the absence of flexion limited to 30 degrees or limitation of abduction with motion lost beyond 10 degrees, an evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5252 and 5253.   

The Board finds that no other diagnostic code pertaining to the hip affords the Veteran a higher disability evaluation for his service-connected right hip disability. 

Diagnostic Code 5250 requires ankylosis of the hip.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  Diagnostic Code 5254 requires flail joint of the hip.  In the absence of ankylosis or flail joint of the hip, Diagnostic Codes 5250 and 5254 are not for application.  38 C.F.R. § 4.71.  

Thus, an evaluation in excess of 10 percent for the Veteran's right hip degenerative arthritis is not warranted. 

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  The functional loss due to pain, however, is adequately contemplated by the current 10 percent rating.  The objective evidence does not demonstrate and the Veteran has not identified any functional limitation which would warrant a higher rating under any applicable rating criteria.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for an increased rating under these circumstances. 

Accordingly, the Board finds that the Veteran's symptoms most nearly approximate the current 10 percent rating for the period on appeal.  There are no identifiable periods of time during which this condition has been shown to be disabling to a degree that would warrant an evaluation higher than 10 percent, and higher "staged ratings" are not warranted.  Therefore, the Veteran's right hip degenerative arthritis does not warrant an evaluation in excess of 10 percent.

Degenerative disc disease of the lumbar spine 

The Veteran's service-connected lumbar spine disability has been evaluated as 20 percent disabling from September 8, 2004, to March 17, 2008, 10 percent disabling from March 18, 2008, to December 12, 2011, and 40 percent disabling since December 13, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5293.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Diagnostic Code 5010 is for arthritis due to trauma and Diagnostic Code 5293 is the former diagnostic code for intervertebral disc syndrome.   

In September 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Evaluation of lumbar spine disability from September 8, 2004, to March 17, 2008

In order for VA to assign a disability evaluation higher than the current 20 percent rating pursuant to Diagnostic Code 5243 for this time period, the record must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks during a 12-month period. 

Private treatment records dated in September 2004 indicate that the Veteran presented on September 3, 2004, complaining of gradual onset of low back pain radiating to the left leg which had become progressively worse over the prior two months.  The Veteran reported that he had been having difficulty sitting, standing for prolonged periods of time, and sleeping.  The Veteran reported pain level as 5-6/10 radiating to the buttock with numbness in the L5 nerve distribution.  Objectively, the Veteran had a +3 spasm from T12 to L5 especially on the left with +3 tenderness at L4-L5, L5-S1 and left sciatic notch.  Flexion was decreased 12 inches from the floor, extension caused pain at 20 degrees, and right and left rotation caused pain on the left at 20 degrees.  Motor strength in the lower extremities was 5/5 bilaterally.  The Veteran was diagnosed a having left lumbar radiculopathy secondary to lumbar degenerative disc disease.  The provider noted that the Veteran's case was complicated by the fact that he had a physiological short left leg of approximately 13 millimeters and wore corrective full sole lift.

MRI of the spine in August 2004 showed moderate to severe degenerative change with mild levoscoliosis of the lumbar spine, narrowing of the disc space and desiccation of the entire lumbar disc, no bone edema or bone destruction, 4-5 millimeter diffuse protrusion with bulging annulus of L4-5 disc worse on the left.

A letter from the Veteran's chiropractor dated in January 2005 indicates that the Veteran complained of frequent mild to moderate low back pain at the lumbosacral junction radiating to the left leg with numbness and paresthesia in the L5 and S1 nerve roots.  The Veteran reported that he had difficulty standing for prolonged periods of time and increased pain with prolonged sitting, driving, or flying cross country which was part of his job.

The chiropractor noted that objectively, the Veteran walked with a limp due to weakness in the left lower extremity and required a 3/4-inch heel lift in the right shoe in order to stabilize the pelvis.  The Veteran had constant left paravertebral muscle spasms and tenderness from L4-S1 and left sciatic notch.  Weight bearing lumbar spine x-ray indicated a left 3/4-inch leg length deficiency on the right.  MRI indicated advanced degenerative changes throughout the entire lumbar spine and stenosis at L4-L3 and L4-L5.  The chiropractor noted that the Veteran continued to need medical care at the rate of one to two times per week consisting of manipulation, physical therapy, and rehabilitative exercises.

At the April 2005 VA examination, the Veteran denied using a brace or other assistive device for ambulation.  He complained of having frequent flare-ups of aching, sticking, sharp, and numbing type back pain in severity of 7-8/10 seven times per week, each time lasting hours and brought on by physical activity and relieved with chiropractic adjustments which he received once per week.  The Veteran noted that the pain at times radiated down the left leg.  The Veteran denied using medication and reported that he was able to function without medication during a flare-up.  The Veteran denied that a physician had recommended bed rest and denied having surgical treatments or injections.  The Veteran reported that as a result of his back condition, he had difficulty with prolonged standing, walking, and sitting, but he denied missing work.  

Physical examination demonstrated presence of painful motion without muscle spasm or tenderness to palpation.  Straight-leg raising test was negative bilaterally.  The Veteran demonstrated flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation was normal at 30 degrees.  The Veteran experienced pain at the endpoint of all motions.  The examiner noted that the Veteran's thoracolumbar spine motion was limited by pain, fatigue, and lack of endurance without weakness or incoordination and pain having the major functional impact on the Veteran.  Motor strength was 5-/5 in the right lower extremity and 5/5 in the left lower extremity, sensory was intact and equal bilaterally to pain and touch, coordination was within normal limits, and reflexes were 1+ in the knees and ankles, bilaterally.    

At the November 2006 private orthopedic evaluation, the Veteran reported low back pain and soreness all of the time which radiated down into the left leg and ankle.  The Veteran was not wearing any lumbar support, his gait was normal, and he was without any assistive devices for ambulation.  Physical examination demonstrated spinal alignment was normal with shoulders and iliac crests level.  There were no masses, skin lesions, or surgical scars in the lumbar region.  There was tenderness at L4-5 but no muscle spasms in the paralumbar muscles of the dorsal or lumbar spine.  The Veteran demonstrated extension to 15 degrees, right lateral bending to 15 degrees, left lateral bending to 12 degrees, right rotation to 35 degrees, and left rotation to 20 degrees.  Fingertip to floor distance was 10 inches, and the normal is between zero and 4 inches.  Heel walking was performed with difficulty, toe walking was performed satisfactorily, and the Veteran was able to get onto and down from the examination table without difficulty.  Deep tendon reflexes were absent bilaterally for the patellar tendons and for the Achilles tendons.  Sensation was diminished to both legs and feet laterally.  Motor power was normal in the tibialis anticus, extensor hallucis longus, and peroneus brevis.  Straight leg raising in the supine position was 15 degrees on the right and 12 degrees on the left with back pain bilaterally.  Straight leg raising in the sitting position was 70 degrees on the right and 65 degrees on the left with back pain bilaterally.  Laseque's test for sciatic nerve root was positive bilaterally.    

The Veteran was diagnosed as having disc protrusion L2-3 (3-4 millimeters), L4-5 (4-5 millimeters), and L5-S1 (4 millimeters).  

The examiner noted that the Veteran had restrictions for the low back including no heavy lifting, no repeated bending or stooping, no repetitive twisting, and no prolonged sitting or standing.  The examiner noted that the Veteran's low back symptoms were constant with radicular pain down the left leg.  

As the record does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes, the Board finds that an evaluation higher than 20 percent is not warranted from September 8, 2004, to March 17, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board has also considered DeLuca in reaching its conclusion in this case.  The functional loss due to pain, however, is adequately contemplated by the current 20 percent rating for this time period.  The objective evidence does not demonstrate and the Veteran has not identified any functional limitation which would warrant a higher rating under any applicable rating criteria.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for an increased rating under these circumstances. 

Accordingly, the Board finds that the Veteran's symptoms most nearly approximate the current 20 percent rating from September 8, 2004, to March 17, 2008.  

Evaluation of lumbar spine disability from March 18. 2008, to December 12, 2011

In order for VA to assign a disability evaluation higher than the current 10 percent rating pursuant to Diagnostic Code 5243 for this time period, the record must demonstrate forward flexion of the thoracolumbar spine 60 degrees or less; combined range of motion of the thoracolumbar spine 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period. 

At the March 2008 VA examination, the Veteran reported stiffness during cold weather and occasional weakness.  The Veteran described burning, aching, oppressing, sharp, and sticking pain occurring once per day and lasting for one hour with a pain level of 8/10 and traveling to his legs elicited by activity and relieved by rest and medication such as aspirin or Advil.  The Veteran denied that his condition had resulted in incapacitation.  

The Veteran's posture was within normal limits.  His gait was abnormal as it was antalgic, favoring the right leg.  The Veteran did not require any assistive device for ambulation.  Physical examination revealed no evidence of radiating pain on movement.  There was no muscle spasm, tenderness, or ankylosis of the lumbar spine.  Straight leg raising was negative bilaterally.  The Veteran demonstrated flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees.  The joint function of the spine was additionally limited by zero degrees following repetitive use due to pain, lack of endurance with pain having the major functional impact.  It was not additionally limited by fatigue, weakness, and incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Neurological examination of the lower extremities demonstrated motor function was within normal limits, sensory function was within normal limits, and reflexes revealed knee jerk 2+ and ankle jerk 2+.  

A letter from the Veteran's chiropractor dated in May 2008 indicates that the Veteran was in his office in March 2008 complaining of an acute exacerbation of severe low back pain radiating to the right buttock and leg which he described as an 8/10.  The Veteran stated that the exacerbation was caused by prolonged sitting on a chair without a supportive back, that he moved in the wrong direction and felt acute low back pain which progressively got worse.  The exacerbation took approximately eight weeks to resolve which included treatment on a one- to two-time-per-week basis.  The Veteran was also performing a rehabilitative exercise program to strengthen the core musculature of the lumbar spine.  The chiropractor noted that the Veteran was antalgic to the left with a positive minors sign going from sitting to standing, his range of motion was severely decreased with positive Kemp's test on the right and +4 spasms T-12 to L5, +4 weakness was noted in the right psoas and gluteus medias.     

As the record does not demonstrate forward flexion of the thoracolumbar spine 60 degrees or less; combined range of motion of the thoracolumbar spine 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis of the thoracolumbar spine; or incapacitating episodes, the Board finds that an evaluation higher than 10 percent is not warranted from March 18, 2008 to December 12, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board has also considered DeLuca in reaching its conclusion in this case.  The functional loss due to pain, however, is adequately contemplated by the current 10 percent rating for this time period.  The objective evidence does not demonstrate and the Veteran has not identified any functional limitation which would warrant a higher rating under any applicable rating criteria.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for an increased rating under these circumstances. 

Accordingly, the Board finds that the Veteran's symptoms most nearly approximate the current 10 percent rating from March 18, 2008, to December 12, 2011.  

Evaluation of lumbar spine disability since December 13, 2011

In order for VA to assign a disability evaluation higher than the current 40 percent rating pursuant to Diagnostic Code 5243 for this time period, the record must demonstrate unfavorable ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period. 
 
At the December 13, 2011, VA examination, the Veteran reported that his back condition had worsened requiring a lot of pain medications and the use of a back brace.  The Veteran reported flare-ups with severe pain requiring him to lie down and stretch the back until the pain subsided to a level where he could resume normal activities.  The Veteran reported that he is unable to drive while taking his medication.  

Physical examination demonstrated flexion to 40 degrees with pain at 30 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees.  For extension, lateral flexion, and rotation, there was pain at the endpoints.  After repetitive testing, the Veteran demonstrated flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees.  The examiner noted that the Veteran's functional loss included less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran demonstrated guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  The Veteran had normal muscle strength in the lower extremities, normal reflexes in the knees and ankles, and normal sensory examination.  Straight leg testing was negative.  The Veteran reported intermittent mild pain and paresthesias and/or dysesthesias in the bilateral lower extremities.  The examiner noted involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) bilaterally of mild severity.  The examiner noted that the Veteran had IVDS but noted no incapacitating episodes over the prior 12-month period due to IVDS.

As the record does not demonstrate unfavorable ankylosis of the thoracolumbar spine; or incapacitating episodes, the Board finds that an evaluation higher than 40 percent is not warranted since December 13, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board has also considered DeLuca in reaching its conclusion in this case.  The functional loss due to pain, however, is adequately contemplated by the current 40 percent rating for this time period.  The objective evidence does not demonstrate and the Veteran has not identified any functional limitation which would warrant a higher rating under any applicable rating criteria.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for an increased rating under these circumstances. 

Accordingly, the Board finds that the Veteran's symptoms most nearly approximate the current 40 percent rating from December 13, 2011.  

The Board notes that service connection for radiculopathy of the right and left lower extremities has been established effective December 13, 2011, and 10 percent disability evaluations have been assigned for each lower extremity.  As radiculopathy is part and parcel of the Veteran's service-connected lumbar spine disability, the Board will determine herein whether higher evaluations are warranted for radiculopathy and when the evaluations are warranted. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2012). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2012).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2012). 

Diagnostic Code 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve, and, therefore, neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe and incomplete paralysis with marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  Id. 

Up until December 2011, the Veteran's neurological complaints were essentially limited to his left lower extremity.  Although at the March 2008 VA examination, the Veteran complained of pain traveling to his legs, the Veteran's chiropractor noted in a letter dated in May 2008 that the Veteran was in his office in March 2008 complaining of an acute exacerbation of severe low back pain radiating to the right buttock and leg and that the exacerbation took approximately eight weeks to resolve which included treatment on a one to two time per week basis.   

In this case, the Board finds that prior to December 13, 2011, the Veteran had left lower extremity radiculopathy during the entire appeal period warranting a 20 percent disability evaluation as there has been evidence of loss of reflexes, sensory disturbances, and pain.  In April 2005, reflexes were 1+ in the knees and ankles and at the November 2006 private orthopedic evaluation, deep tendon reflexes were absent bilaterally for the patellar tendons and for the Achilles tendons.  There has not, however, been muscle atrophy or excruciating pain warranting an evaluation in excess of 20 percent for the Veteran's left lower extremity radiculopathy.    
   
The Board also finds that the Veteran's right and left lower extremity radiculopathy since December 13, 2011, has been manifested by subjective complaints of intermittent mild pain and paresthesias and/or dysesthesias.  Thus, as the Veteran's right and left lower extremity radiculopathy disabilities have been wholly sensory and not constant since December 13, 2011, an evaluation of no higher than 10 percent is warranted.  

Accordingly, the Board finds that the Veteran's symptoms most nearly approximate the a 20 percent rating for left lower extremity radiculopathy from September 8, 2004, to December 12, 2011, and separate 10 percent ratings for the right and left lower extremity radiculopathy from December 13, 2011.  

Degenerative arthritis in the left ankle joint

The Veteran's service-connected left ankle disability has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5271 (limited motion of ankle), moderate limitation of motion in the ankle warrants a 10 percent disability rating and marked limitation of motion in the ankle warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

At the April 2005 VA examination, physical examination of the left ankle joint revealed no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, or instability.  Dorsiflexion was within normal limits at 20 degrees and plantar flexion was within normal limits at 45 degrees.  The range of motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.

At the November 2006 private orthopedic evaluation, dorsiflexion was to 10 degrees, plantar flexion was to 20 degrees, inversion was to 15 degrees, and eversion was to 5 degrees.

At the March 2008 VA examination, the Veteran reported occasional weakness, stiffness, swelling, heat, redness, lack of endurance, and fatigability.  The Veteran denied giving way, locking, and dislocation.  The Veteran reported that the pain was a constant burning, aching, sharp, and sticking pain at a level of 8/10 which traveled to his knee and was elicited by physical activity and relieved by rest and medication.  Physical examination demonstrated dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  There was no indication of malunion to the os calcis or astralgus.  

At the December 2011 VA examination, the Veteran reported that he experienced flare-ups of left ankle pain during weight bearing activities such as walking that led to swelling of the ankle, making the pain worse and requiring the use of an ankle brace.  Physical examination demonstrated plantar flexion to 40 degrees and dorsiflexion to 20 degrees or greater with pain at the endpoints.  After three repetitions, the Veteran demonstrated plantar flexion to 35 degrees and dorsiflexion to 15 degrees.  The examiner noted that the Veteran had functional loss of less movement than normal and pain on movement causing interference with sitting, standing, and weight bearing.  Muscle strength was 5/5.  There was no ankylosis of the ankle, subtalar, or tarsal joint.  There were no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus).  The examiner noted that the Veteran used a brace constantly for ankle pain and instability, but he did not specify which ankle required the use of the brace.  

The record does not demonstrate the requisite objective manifestations for a disability evaluation in excess of 10 percent for the left ankle disability under Diagnostic Code 5271.  Except for the November 2006 private orthopedic evaluation, the Veteran's left ankle, on examinations prior to November 2006 and after November 2006, demonstrated normal or nearly normal plantar flexion and dorsiflexion.

The Board has also considered DeLuca in reaching its conclusion in this case.  The functional loss due to pain, however, is adequately contemplated by the current 10 percent rating for this time period.  The objective evidence does not demonstrate and the Veteran has not identified any functional limitation which would warrant a higher rating under any applicable rating criteria.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for an increased rating under these circumstances. 
  
Accordingly, the Board finds that the Veteran's symptoms most nearly approximate the current 10 percent rating for the period on appeal.  There are no identifiable periods of time during which this condition has been shown to be disabling to a degree that would warrant an evaluation higher than 10 percent, and higher "staged ratings" are not warranted.  Therefore, the Veteran's left ankle degenerative arthritis does not warrant an evaluation in excess of 10 percent.

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected residuals of post-operative fracture of the lower right tibia, right hip arthritis, lumbar spine degenerative disc disease, and left ankle arthritis presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to the Veteran's right tibia disability in the Rating Schedule focus on union of the bones, stability, and knee or ankle disability.  The criteria pertaining to the Veteran's right hip, lumbar spine, and left ankle, focus on pain and limitation of motion.  As discussed above, such symptomatology describes the Veteran's current disability picture.   Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, although there is an indication that his service-connected disabilities interfere with his job especially because of the amount of driving required, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  In a statement in support of claim received by the Veteran in January 2012, he stated that he had been blessed to be able to continue in his present job but that the injury he sustained over 36 years ago has taken a toll on his body.  


ORDER

Entitlement to service connection for a right ankle disability is granted. 

Entitlement to an evaluation in excess of 30 percent prior to December 13, 2011, for residuals of post-operative fracture of the lower right tibia, not including scarring, is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis in the right hip is denied. 

Entitlement to an evaluation in excess of 20 percent from September 8, 2004, to March 17, 2008, for degenerative disc disease of the lumbar spine is denied. 

Entitlement to an evaluation in excess of 10 percent from March 18, 2008, to December 12, 2011, for degenerative disc disease of the lumbar spine is denied. 

Entitlement to an evaluation in excess of 40 percent since December 13, 2011, for degenerative disc disease of the lumbar spine is denied. 

Entitlement to a separate 20 percent evaluation prior to December 13, 2011, for left lower extremity radiculopathy is granted.

Entitlement to evaluations in excess of 10 percent since December 13, 2011, for right and left lower extremity radiculopathy is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative arthritis in the left ankle joint is denied. 


REMAND

Service connection for left knee disability

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue of entitlement to service connection for a left knee disability was remanded by the Board in September 2011 for additional development.  Specifically, the Board directed that the Veteran be scheduled for a VA examination to determine whether chronic disorders of the knee were at least as likely as not to have had origin in active service or caused or aggravated by service-connected disability.  

Although the Veteran underwent VA examination in December 2011, and the VA examiner rendered an opinion regarding whether the Veteran's left knee disorder was caused or aggravated by a service-connected disability, no opinion was rendered regarding whether the left knee disorder had its origin in active service.  Further development is, therefore, needed in light of this Stegall violation.

Initial evaluation in excess of 10 percent for degenerative arthritis in the left hip

The Veteran contends that the symptoms associated with his service-connected left hip disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

Virtual VA outpatient treatment records indicate that the Veteran was seen with complaints of increase in left hip pain.  The Veteran reported left hip pain for five to six years which was intermittent but noted that during the prior three-week period, it had become a constant, stabbing/sharp left hip pain, 9/10 in intensity brought on by sitting more than 30 minutes, walking more than 30 minutes, and crossing his leg over his thigh.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in December 2011.  Thus, the Veteran should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected left hip disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for a left knee disorder or his left hip disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA orthopedic examination to determine the etiology of any current left knee disorder and the current severity of his left hip disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a  rationale for any opinion provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current left knee disorder is related to (incurred in or aggravated by) the Veteran's active duty service or to service-connected disability.

The examiner should be asked to determine whether the Veteran's left hip exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left hip is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


